Exhibit 10.17 CONFIDENTIAL TREATMENT REQUESTED - REDACTED COPY PATENT AND TECHNOLOGY LICENSE AND TECHNOLOGY TRANSFER AGREEMENT This Patent and Technology License and Technology Transfer Agreement (the “Agreement”) is entered into as of October 13th, 2006 (the “Effective Date”) by and between IGT, a Nevada corporation with principal offices at 9295 Prototype Drive, Reno, Nevada 89521 (“IGT”), and PureDepth Inc., a Delaware corporation with principal offices at 255 ShorelineDrive, Suite 610, Redwood City, California, 94065 (together with its subsidiaries, PureDepth Limited and PureDepth Incorporated Limited, collectively “PureDepth”). Background PureDepth and its affiliates area research and design business focused on developing new display technology. PureDepth and its affiliates havedeveloped and continue to develop a multi-layer display (MLD) technology with promising commercial potential. IGT is a leading manufacturer of gaming machines and other devices for use in the wager-based gaming industry. PureDepth wishes to grant to IGT an exclusive license to incorporate its MLD Technology into IGT products and to offer for sale, sell and/or distribute such IGT products within the Field of Use under the terms and subject to the conditions of this Agreement. In consideration of the mutual promises and covenants and conditions contained herein, IGT and PureDepth agree as follows: 1.Definitions Section 1.01“Administrative Machine” means a device developed now or in the future (i) which is designed for use in casino administration of Gaming Machines and (ii) that would, absent this Agreement, infringe the Licensed Intellectual Property. Section 1.02“Affiliate” means, with respect to IGT and PureDepth, any other natural person or corporation, partnership, joint venture, limited liability company or other business entity that directly or indirectly controls, is controlled by, or is under common control with, IGT or PureDepth, respectively.An entity or person shall be regarded as in control of another entity if it owns or controls, directly or indirectly, at least fifty percent (50%) of the voting stock or other ownership interest of the other entity.A joint venture entity in which IGT or an IGT Affiliate owns at least 50% of the equity interest shall be deemed an IGT Affiliate. Section 1.03“Agreement”means this agreement, including the Exhibits to this Agreement. 1 CONFIDENTIAL TREATMENT REQUESTED - REDACTED COPY Section 1.04The “Copyrights” means any copyright held by PureDepth, whether registered or not, in any written material, plans, designs, software, or other work relating to the development, assembly, sale, and distribution of Pure Depth’s MLD Technology in the Field of Use. Section 1.05The “Core Patents” shall mean those PureDepth Patents listed in Exhibit B that claim generic aspects of MLD technology, and are not limited by application or by features not directly related to the functioning of a display.The Core Patents include at least US Patent No. [****] and its non-US counterparts. Section 1.06“Field of Use” means wager-based non-amusement gaming.Examples of technology within the Field of Use include without limitation class 2 technology, class 3 technology, and central determination technology. Section 1.07“Gaming Machine” means a machine adapted to provide or assist in providing a fully or substantially automated wagering game.This includes machines and other devices capable of receiving wagers and/or issuing awards to players for play of games of chance.A Gaming Machine will be associated with at least one wagering station.Gaming Machines include, but are not limited to, stand-alone Gaming Machines, networked Gaming Machines (wired and wireless), general-purpose computers configured with software, including Internet applications, for implementing the wagering game, and automated multi-player station based table games.Gaming Machines may be non-Mobile Gaming Machines or Mobile Gaming Machines (e.g., handheld and/or wireless) used primarily for gambling but not including certain common mobile devices such as iPods, Gameboys, and, PSPs.It is understood that a general purpose personal computer or mobile phone, not designed primarily for gambling, is not a Gaming Machine.Gaming Machines include Internet capable general or special purpose machines used primarily for Internet gambling. Section 1.08“Improvements” means modifications to, improvements in, developments from or additions to the Licensed Intellectual Property during the Term as set forth in Section 2.01. Section 1.09The “Know-How” means, collectively, all know-how, show-how, technical information, technical knowledge, unpatentable inventions, manufacturing procedures, methods, specifications, bills of materials, processes, and formulas relating to PureDepth’s MLD Technology. Section 1.10“Licensed Intellectual Property” means the trade secrets, the Know-How, the Copyrights, the PureDepth Patent Applications, and the PureDepth Patents.The Licensed Intellectual Property is applied in the development, manufacture, assembly and sale of the MLD Technology as well as any designs developed by PureDepth, whether or not registered or protected by copyright or patent, devised or acquired by PureDepth and applied in the development, manufacture, assembly andsale of the MLD Technology.For the avoidance of doubt, the Licensed Intellectual Property includes all Improvements. Section 1.11“Licensed Products” means any product, including devices and machines developed now or in the future utilizing aspects of the MLD Technology and Sold within the Field of Use, that would, absent this Agreement, infringe the Licensed Intellectual Property.Licensed Products include Gaming Machines and Administrative Machines that would infringe the Licensed Intellectual Property. Section 1.12“MLD Technology” is the multi-layer display technology owned by PureDepth and protected by the Licensed Intellectual Property. Section 1.13The “PureDepth Patent Applications” means “Existing Patent Applications” as identified in Exhibit A and any “Future Patent Applications” relating to MLD Technology filed in the US or elsewhere during the term of this Agreement.The PureDepth Patent Applications include but are not limited to continuations, divisionals, continued examinations, substitutes, and continuations-in-part of any PureDepth Patent Applications. 2 CONFIDENTIAL TREATMENT REQUESTED - REDACTED COPY Section 1.14The “PureDepth Patents” means issued patents covering MLD Technology owned or controlled by PureDepth including “Existing Patents,” which are patents owned or controlled by PureDepth on the Effective Date, including those listed in Exhibit B, as well as any renewals, reissues, substitutes and reexaminations thereon and any “Future Patents,” which are patents granted after the Effective Date upon any PureDepth Patent Application in the US or elsewhere, and includes any patents of which PureDepth is the permitted user of worldwide and which relate to the MLD Technology. Section 1.15“Sale”or“Sell” or “Selling” or “Sold”means the sale, transfer, or other disposition of a Licensed Product by IGT, either directly or through its sublicensees and/or Affiliates, to an ultimate customer. Section 1.16“Territory” means worldwide except for Japan. Section 1.17“Wagering Station” means a physical station associated with one or more gaming machines where a player can place bets on a game of chance.To qualify as a wagering station herein, the gaming machine associated with the wagering station must include at least one display incorporating MLD Technology.Typically though not necessarily a wagering station includes facilities for not only placing bets but also initiating play of the game of chance. 2.Term and Termination Section 2.01Term.This Agreement shall commence on the Effective Date and shall continue in full force and effect for an initial term of [****] years (“Initial Term”). Section 2.02Termination. (a)Either party may terminate this Agreement if the other party materially breaches this Agreement and fails to cure such breach within sixty (60) days after receiving written notice thereof by the non-breaching party, which notice shall specify the manner in which the Agreement has been breached.Thereafter, such non-breaching partymay, at its option and in addition to any other remedy that it might be entitled to, immediately terminate this Agreement by notice to the breaching party in writing, which notice of termination will be effective upon receipt. (b)In the event there is a final, non-appealable judgment that one or more ofthe Licensed Products have infringed the intellectual property rights of a third party, and as a result, IGT is enjoined from Selling the Licensed Products as contemplated in this Agreement, then IGT shall have the right to terminate this Agreement upon written notice to PureDepth. (c)This Agreement may also be terminated pursuant to Section 9.02(f). 3 CONFIDENTIAL TREATMENT REQUESTED - REDACTED COPY Section 2.03Effect of Termination.Upon termination or expiration of this Agreement, except in the case of Section 2.2(b), IGT will have a period of ninety (90) days from the effective date of the termination or expiration in which to Sell any Licensed Products in its inventory as of the effective date of the termination or expiration.Within fifteen (15) days of the effective date of termination or expiration, IGT will provide a report listing all Licensed Products that are in IGT’s inventory by product type and quantity.Upon termination or expiration of this Agreement, IGT will return, within ten (10) days, all PureDepth Know-How and Confidential Information including the manufacturing package and the design package.Termination or expirationof this Agreement, for any reason, willnot be construed to release any party from any obligation accrued prior to the effective date of such termination or expiration.In this regard, the termination of this Agreement by either party for any reason shall not relieve any party of any liability for a breach of this Agreement, any misrepresentation or failure to comply with any term or covenant hereunder or any other liability accruing prior to the date of expiration or termination; provided, however, that neither party shall be deemed to be in default of any of its obligations hereunder (other than any payment obligations) to the extent any delay in its performance is caused by or is the result of factors beyond its reasonable control, including, without limitation, the factors identified in Section 9.15 (“Force Majeure”). Section 2.04Option for Renewal.The parties may elect to renew this Agreement for an additional term, subject to mutual agreement of the parties in writing, at least [****] prior to expiration of the Initial Term, on [****]. 3.License Grant Section 3.01Grant.PureDepth hereby grants to IGT an exclusive license under the Licensed Intellectual Property throughout the Territory and in the Field of Use, to make, have made, use, market, distribute, Sell, offer to Sell, import, and export to any person and in any manner Gaming Machines. PureDepth hereby grants to IGT a non-exclusive license under the Licensed Intellectual Property throughout the Territory and in the Field of Use to make, have made, use, market, distribute, Sell, offer to Sell, import, and export to any person and in any manner Administrative Machines. Section 3.02Right to Sublicense.PureDepth grants to IGT the exclusive right under the Licensed Intellectual Property to sublicense any third party (including IGT Affiliates and contract manufacturers) throughout the Territory and in the Field of Use, to make, have made, use, market, distribute, Sell, offer to Sell, import, and export to any person and in any manner Gaming Machines without first obtaining the consent of PureDepth. PureDepth also grants to IGT the non-exclusive right under the Licensed Intellectual Property to sublicense any third party (including IGT Affiliates and contract manufacturers) throughout the Territory and in the Field of Use to make, have made, use, market, distribute, Sell, offer to Sell, import, and export to any person and in any manner Administrative Machines without first obtaining the consent of PureDepth. For all Sales by sublicensees (except as otherwise limited herein including as specified in Sections 4.01 and 4.04), IGT will pay over to PureDepth royalties equal to amounts PureDepth would have received from IGT on equivalent Licensed Products Sold by IGT as specified in Section 4.02.IGT will report the execution of sublicensees to PureDepth in writing within thirty (30) days of the execution of each sublicense and will identify the sublicensee and will provide a copy of the sublicense upon request by PureDepth. 4 CONFIDENTIAL TREATMENT REQUESTED - REDACTED COPY 4.Royalties, Payments and Reporting (Accounting and Audit) Section 4.01 – Prepaid Royalty. - [****].IGT and its sublicensees will Sell Licensed Products subject to the royalty schedule of Section4.02 (“Royalty Schedule”); however IGT will not be obligated to pay royalties to PureDepth thereunder until [****].
